DETAILED ACTION
This Office Action is in response to Applicant Amendment and Remarks filed on 11/16/2021. This Action is made FINAL.
Claim 3 was cancelled.
Claims 1-2 and 4-12 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed with respect to 35 U.S.C. 112(f) have been fully considered but are not persuasive. In the Remarks, Applicant argued that the claims should not be interpreted under 35 U.S.C. § 112(f), because the claims recite sufficient structure to perform the recited functions by amending independent claim 1 to recite “a processor, and an artificial neural network comprising a generator unit, a discriminator unit, and an oracle unit”. Examiner respectfully disagreed. Examiner directs Applicant’s attention to the 35 U.S.C. 112(a) rejection below. Claims 1 and 12 that include the new limitation, “processor” have been rejected as failing to comply with the written description requirement because the disclosure is silent on “processor” or equivalents thereof. Regardless, amending independent claim 1 to recite “a processor, and an artificial neural network comprising a generator unit, a discriminator unit, and an oracle unit” does not provide sufficient structure to general placeholders, such as generator unit, discriminator unit, oracle unit, encoder unit and decoder unit, coupled with functional language, as the general placeholders are not modified by sufficient structure, material, or acts for performing the claimed function.  An example of a claim limitation reciting sufficient , executed by the processor, is configured to determine […]”. For the reason above, Applicant’s arguments are not persuasive, and therefore the claim interpretations under 35 U.S.C. 112(f) are maintained.

Applicant's arguments filed with respect to 35 U.S.C. 112(a) have been fully considered but are not persuasive. In the Remarks, Applicant argued that “the specification provide ample description of the artificial neural network that includes the recited units”. Examiner directs Applicant’s attention to the to 35 U.S.C. 112(a) rejection made in the previous and current Office Actions, “The specification must disclose the computer and/or processor or equivalents thereof that perform its claimed function and sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing.”  The generic placeholders were interpreted to have a structure of “an artificial neural network within a generic computing or processing device and equivalents thereof” under the claim interpretation under 35 U.S.C. 112(f), and, specifically, the “generic computing or processing device” failed to comply under written description requirement of 35 U.S.C. § 112(a) as the specification and drawing do not provide a disclosure of a computer or processor to perform the function. For the reason above, Applicant’s arguments are not persuasive, and therefore the rejections under 35 U.S.C. 112(a) are maintained. 

Applicant's arguments filed with respect to 35 U.S.C. 112(b) have been fully considered but are not persuasive.  In the Remarks, Applicant argued that the amended independent claim 1, which recites "a processor, and an artificial neural network comprising a generator unit, a discriminator unit, and an oracle unit" and “said processor is configured to train said generator unit and said discriminator unit simultaneously with gradient descent”, complies with the definiteness requirement of 35 U.S.C. § 35 U.S.C. 112(a) rejection below. Claims 1 and 12 that include the new limitation, “processor” have been rejected as failing to comply with the written description requirement because the disclosure is silent on processor. Regardless, amending independent claim 1 to recite “a processor, and an artificial neural network comprising a generator unit, a discriminator unit, and an oracle unit” does not provide sufficient structure to general placeholders, such as generator unit, discriminator unit, oracle unit, encoder unit and decoder unit, coupled with functional language, as the general placeholders are not modified by sufficient structure, material, or acts for performing the claimed function. The specification lacks clear structures to perform the claimed functional limitations of the general placeholders, which are interpreted under 35 U.S.C. 112(f), thus rendering the claim indefinite. For the reasons above, Applicant’s arguments are not persuasive, and therefore the rejections under 35 U.S.C. 112(b) are maintained.

Applicant's arguments filed with respect to 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and are persuasive, therefore the rejections are withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are:
Claims 1, 4-6 and 12: generator unit (means) is configured to (function) determine
Claims 1 and 12: discriminator unit (means) is configured to (function) determine
Claim 1: oracle unit (means) is configured to (function) determine
Claim 7: encoder unit (means) configured to (function) map
Claim 9: decoder unit (means) is configured to (function) determine
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Regarding “a generator unit configured to determine”, the written description fails to disclose the corresponding structure for performing the claimed function and clearly link the structure to the generator unit” as an artificial neural network within a generic computing or processing device and equivalents thereof.

Regarding “a discriminator unit configured to determine”, the written description fails to disclose the corresponding structure for performing the claimed function and clearly link the structure to the function. For examination purposes, the examiner will interpret “discriminator unit” as an artificial neural network within a generic computing or processing device and equivalents thereof.

Regarding “oracle unit configured to determine”, the written description fails to disclose the corresponding structure for performing the claimed function and clearly link the structure to the function. For examination purposes, the examiner will interpret “oracle unit” as an artificial neural network within a generic computing or processing device and equivalents thereof.

Regarding “encoder unit configured to map”, the written description fails to disclose the corresponding structure for performing the claimed function and clearly link the structure to the function. For examination purposes, the examiner will interpret “encoder unit” as an artificial neural network within a generic computing or processing device and equivalents thereof.

Regarding “a decoder unit configured to determine”, the written description fails to disclose the corresponding structure for performing the claimed function and clearly link the structure to the function. For examination purposes, the examiner will interpret “decoder unit” as an artificial neural network within a generic computing or processing device and equivalents thereof.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 4-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Such subject matters are:
[Para. 0012, 0017, 0020-0023, 0069; Fig. 1] “generator unit”
[Para. 0012, 0017, 0020-0023, 0069; Fig. 1] “discriminator unit
[Para. 0026, 0027, 0028, 0029, 0030, 0032, 0033, 0036; Fig. 1] “oracle unit”
[Para. 0043, 0044, 0046, 0065; Fig. 1] “encoder unit”
[Para. 0055, 0056, 0066; Fig. 1] “decoder unit”

Regarding “generator unit is configured to determine”, “discriminator unit is configured to determine”, “oracle unit is configured to determine”, “encoder unit configured to map” and “decoder unit configured to determine”, the examiner interprets that their functions are computer-implemented. The specification must disclose the computer and/or processor or equivalents thereof that perform its claimed function and sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. The specification and drawing do not provide a disclosure of the computer to perform the steps to achieve the function.

Regarding claims 1 and 12, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention. In the Applicant’s amendment filed on 11/16/2021, claims 1 and 12 have been amended to include the new additional limitation of “processor”. However, the disclosure is devoid of “processor” or any equivalents thereof. Claims 2, 3-11 are dependent on claim 1 and do not overcome the deficiencies thereof, therefore they are rejected on the same basis. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4-12 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 

Claims 1, 4-6 and 12 recite “generator unit is configured to determine”, claims 1 and 12 recite “discriminator unit is configured to determine”, claim 1 recites “oracle unit is configured to determine”, claim 7 recites “encoder unit configured to map” and claim 9 recites “decoder unit configured to determine”. The disclosure only recites the functions of each of these limitations and is devoid of any corresponding structures that perform the functions of the claim limitations. Therefore, it is unclear as to how the respective structures that perform the respective functions are to be interpreted. For examination purposes, the examiner will interpret the structures of these limitations to be the structures set forth in the Claim Interpretation 112(f) section above.

Claims 2, 8 and 11 are dependent on claim 1 and do not cure the deficiencies thereof, therefore are rejected for the same reason as claim 1 above.

Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S KIM whose telephone number is (571)272-7356. The examiner can normally be reached Mon - Fri 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.K./Examiner, Art Unit 3668